DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
Response to Arguments

 Applicant’s arguments filed on May  4, 2022 have been fully considered but they are
not persuasive.
A. The Rejection of Claims 16,  and 21- 23 under 35 USC § 103(a)
Regarding the amended independent claims 16 and 21- 23 applicant argued that “Ingale does not teach or even suggest the “the SIB1 includes, an indication explicitly indicating whether the other SI is being broadcast or not and, if the indication indicates that the other SI is not being broadcast, the SIB1 includes configuration information for the UE to request for the other SI,” as recited in claim 16( see Remarks page 10-11).
Examiner respectfully disagrees, the combination of Vutukuri ‘601 and Ingale ‘168 , in particular Ingale ‘168 teaches(  see para 133, 147, 185 and Figs. 2 and 4),  UE receiving SIB1( Second MIB)  that  comprises specific bit/flag ( i.e. explicitly) indicating whether the other system information is periodically broadcasted or transmitted on demand, Ingale ‘168 (see para  133, 149, 190 and Figs. 2 and 4) further teaches, UE receiving SIB1 that includes a flag indicating the other SI is transmitted on demand and the resources( RACH resources) for requesting the other SI,  Ingale ‘168 para 190 also teaches if the other SI is going to be periodically broadcasted scheduling information of the SI-block( other SI) is included on the SIB1, and if  not periodically broadcasted(i.e. on demand) configuration to request SI-block(other SI) is included on the SIB1, which reads on applicants argued claim limitation “the SIB1 includes, an indication explicitly indicating whether the other SI is being broadcast or not and, if the indication indicates that the other SI is not being broadcast, the SIB1 includes configuration information for the UE to request for the other SI”.
Applicant further argued that”  Ingale does not teach or even suggest "request for the other SI by initiating a Random Access Channel (RACH) procedure using the configuration information,” as recited in claim 16 (See remarks page 11).
Examiner respectfully disagrees, Ingale ‘168(see para 149, 192-193) the receiving configuration information that includes RACH resources for requesting the other SI( para 149, 190) and the UE initiating RACH procedure by sending RACH preamble to request the other SI( para 192-193), thus the combination of Vutukuri ‘601 and Ingale ‘168 clearly teaches applicants argued claim limitation “ request for the other SI by initiating a Random Access Channel (RACH) procedure using the configuration information”. Rejection of Claims 16 and 21-23 under 35 U.S.C. 103 is therefore maintained.
B. The Rejection of Claims 17-19  under 35 USC § 103(a)
Regarding claims 17-19 Applicant has provided the same arguments as presented in claim 16. The Examiner applies the same reasoning presented in relation to claim 16.

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri (US 2018/0124601 A1) in view of Ingale et al (US 2018/013121680 A1).

Regarding claims 16 and 23, Vutukuri ‘601 teaches,  a user equipment (UE) for a communication system(para 71 and Figs. 1, 17, UE 102 for communication system 100), the UE comprising: a controller; and a transceiver (para 73 and Fig. 17, communication subsystem of WU comprising transmitter and receiver controlled by processing unit 1702); wherein the controller is configured to: control the transceiver to receive, from a communication apparatus, minimum system information including at least a master information block (MIB) and a system information block type 1 (SIB1) (  para 23, 60 and Figs. 7, 14 ,  UE receiving broadcasted system information( minimum system information) that comprises MIB and SIB1); control the transceiver to receive, from the communication apparatus, other system information (SI) (para 23, 60, 62 and 68 and Fig. 9, 14, UE receiving broadcasted  other system information (i.e. on-demand system information) using another SIB), wherein the other SI is broadcast using one of:
a periodic transmission mode in which the other SI is being broadcast on a periodic basis; and 2an on-demand transmission mode in which the other SI is transmitted on-demand, after a requesting for the other SI from the UE( para 23, 60 and 68 and Figs. 7 and 14,  UE receiving other system information (i.e. on-demand system information) after the UE transmits SI request,  notice, the claim limitation is written in alternative form thus, Examiner is required to show teaching of only one of the alternative claim limitations),  Vutukuri ‘601 further teaches, see para 66-68 and Figs. 12-14, UE requesting the on demand system information by  transmitting PRACH preamble.  
Vutukuri ‘601 does not explicitly teach, wherein the SIB1 includes, an indication explicitly indicating whether the other SI is being broadcast or not and, if the indication indicates that the other SI is not being broadcast, the SIB 1 includes configuration information  for the UE to request for the other SI; and request for the other SI by initiating a Random Access Channel (RACH) procedure using the configuration information.
Ingale ‘168 teaches, wherein the SIB1 includes, an indication explicitly indicating whether the other SI is being broadcast or not(see para 133, 147, 185 and Figs. 2 and 4,  UE receiving SIB1( Second MIB)  that  comprises specific bit/flag explicitly indicating whether the other system information is periodically broadcasted or transmitted on demand) and, if the indication indicates that the other SI is not being broadcast, the SIB 1 includes configuration information  for the UE to request for the other SI( see para 133, 149, 190 and Figs. 2 and 4,  UE receiving SIB1 that includes a flag indicating the other SI is on demand and the resources( RACH resources) for requesting the other SI,  paragraph 190 also teaches ,  if periodically broadcasted: scheduling information of the SI-block, and if not periodically broadcasted: configuration to request SI-block is included on the second MIB( SIB1)); and request for the other SI by initiating a Random Access Channel (RACH) procedure using the configuration information( para 149, 192-193 the UE transmits a request for other SI by transmitting a  preamble PRACH).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vutukuri ‘601 by incorporating the method of transmitting indicator that other system information is transmitted as taught by Ingale ‘168, since such modification provides energy efficiency by  minimizing  always ON periodic broadcasts, as suggested by Ingale ‘168 (see para 129).  
Regarding claim 19, Vutukuri ‘601 does not explicitly teach, wherein configuration information includes information indicating a resource for requesting for the other SI.  
Ingale ‘168 teaches, wherein configuration information includes information indicating a resource for requesting for the other SI( see para 133, 149, 190 and Figs. 2 and 4,  UE receiving SIB1 that includes  the resources( RACH resources) for requesting the other SI,  paragraph 190 also teaches ,  if periodically broadcasted: scheduling information of the SI-block, and if not periodically broadcasted: configuration to request SI-block is included on the second MIB( SIB1)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vutukuri ‘601 by incorporating the method of transmitting indicator that other system information is transmitted as taught by Ingale ‘168, since such modification provides energy efficiency by  minimizing  always ON periodic broadcasts, as suggested by Ingale ‘168 (see para 129).  
Regarding claim 20, Vutukuri ‘601 does not explicitly teach, wherein the configuration information includes information indicating a transmission occasion for the RACH procedure.  
Ingale ‘168 teaches, wherein the configuration information includes information indicating a transmission occasion for the RACH procedure ( see para 133, 149, 190 and Figs. 2 and 4,  UE receiving SIB1 that includes  configuration information indicating when to initiate the RACH procedure for requesting the other system information).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vutukuri ‘601 by incorporating the method of transmitting indicator that other system information is transmitted as taught by Ingale ‘168, since such modification provides energy efficiency by  minimizing  always ON periodic broadcasts, as suggested by Ingale ‘168 (see para 129). 
Regarding claims 21 and 22, Vutukuri ‘601 teaches, a communication apparatus for a communication system, the communication apparatus comprising ( see para 75 and Figs. 1, 18, base station 104), the communication apparatus comprising: a controller; and a transceiver; wherein the controller is configured to: control the transceiver to transmit minimum system information including at least a master information block(MIB) and a system information block type 1(SIB1) )(  para 23, 60 and Figs. 7, 14 , base station for transmitting  broadcasted system information( minimum system information)  that comprises MIB and SIB1); control the transceiver to broadcast other system information (SI) ( para 23, 60, 62 and 68 and Fig. 9, 14, base station  broadcasted  other system information (i.e. on-demand system information) using another SIB) using one of: a periodic transmission mode in which the other SI is being broadcast on a periodic basis; and 
an on-demand transmission mode in which the other SI is transmitted on-demand, after requesting for the other SI from a User Equipment (UE), ( para 23, 60 and 68 and Figs. 7 and 14,  base station transmitting  other system information (i.e. on-demand system information) after the UE transmits SI request, notice  the claim limitation is written in alternative form, thus Examiner is required to show teaching of only one of  the alternative claim limitations), Vutukuri ‘601 further teaches, see para 66-68 and Figs. 12-14, UE requesting the on demand system information by  transmitting PRACH preamble.  
Vutukuri ‘601 does not explicitly teach, wherein the SIB1 includes, an indication explicitly indicating whether the other SI is being broadcast or not and, if the indication indicates that the other SI is not being broadcast, the SIB 1 includes configuration information for the UE to request for the other SI; and receive a request for the other SI  by the UE initiating a Random Access Channel (RACH) procedure using the configuration information.  
Ingale ‘168 teaches, wherein the SIB1 includes, an indication explicitly indicating whether the other SI is being broadcast or not(see para 133, 147, 185 and Figs. 2 and 4,  base station transmitting  SIB1( Second MIB)  that  comprises specific bit/flag explicitly indicating whether the other system information is periodically broadcasted or transmitted on demand)  and, if the indication indicates that the other SI is not being broadcast, the SIB 1 includes configuration information for the UE to request for the other SI( see para 133, 149, 190 and Figs. 2 and 4,  UE receiving SIB1 that includes a flag indicating the other SI is on demand and the resources( RACH resources) for requesting the other SI,  paragraph 190 also teaches ,  if periodically broadcasted: scheduling information of the SI-block, and if not periodically broadcasted: configuration to request SI-block is included on the second MIB( SIB1)); and receive a request for the other SI  by the UE initiating a Random Access Channel (RACH) procedure using the configuration information( para 149, 192-193 the UE transmits a request for other SI by transmitting a  preamble PRACH).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vutukuri ‘601 by incorporating the method of transmitting indicator that other system information is transmitted as taught by Ingale ‘168, since such modification provides energy efficiency by  minimizing  always ON periodic broadcasts, as suggested by Ingale ‘168 (see para 129).  
   
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri ‘601 and Ingale ‘168 as applied to claims above, and further in view of Geng et al (US 2019/0174398 A1).

Regarding claim 17, the combination of Vutukuri ‘601 and Ingale ‘168  does not explicitly teach, wherein the controller is configured to control the transceiver to receive information indicating a period for waiting for a next requesting.  
	Geng ‘398 teaches, wherein the controller is configured to control the transceiver to receive information indicating a period for waiting for a next requesting(para 246-247 and Fig. 7, the UE receiving time and frequency of the system information which indicates the waiting time/period to receive the system information before sending a request).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Vutukuri ‘601 and Ingale ‘168 by incorporating Geng ‘398, since such modification would provide system  for sending system information, so as to resolve a problem of wasting network time-frequency resource(s) caused by using a plurality of pieces of dedicated signaling to send system information, as suggested by Geng ‘398 (para 6).

Regarding claim 18, the combination of Vutukuri ‘601 and Ingale ‘168  does not explicitly teach, wherein the configuration information3 includes a periodicity for requesting the other SI.  
Geng ‘398 teaches, wherein the configuration information3 includes a periodicity for requesting the other SI(para 246-247 and Fig. 7, the UE receiving time and frequency of the system information(periodicity) which indicates the waiting time/period to receive the system information before sending a request).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Vutukuri ‘601 and Ingale ‘168 by incorporating Geng ‘398, since such modification would provide system  for sending system information, so as to resolve a problem of wasting network time-frequency resource(s) caused by using a plurality of pieces of dedicated signaling to send system information, as suggested by Geng ‘398 (para 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474